      Case 3:20-cv-05560-MCR-HTC Document 5 Filed 08/13/20 Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION


ROY FLOYD,

            Plaintiff,

v.                                           CASE NO. 3:20cv5560-MCR-HTC

ANDALUSIA REGIONAL
HOSPITAL,

          Defendant.
__________________________/


                                   ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated July 9, 2020. ECF No. 4. The parties were provided a

copy of the Report and Recommendation and were afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). I have made

a de novo determination of those portions to which an objection was made.

      Having considered the Report and Recommendation and all objections thereto

timely filed, I conclude that the Report and Recommendation should be adopted.




                                   Page 1 of 2
      Case 3:20-cv-05560-MCR-HTC Document 5 Filed 08/13/20 Page 2 of 2

      Accordingly, it is ORDERED:

      1.     The Magistrate Judge’s Report and Recommendation, ECF No. 4, is

adopted and incorporated by reference in this Order.

      2.     Plaintiff's motion for leave to proceed in forma pauperis, ECF No. 2, is

DENIED.

      3.     This case is DISMISSED WITHOUT PREJUDICE for Plaintiff's

abuse of the judicial process and because he is a three-striker under 28 U.S.C.

§ 1915(g).

      4.     The clerk is directed to close this case file.

      DONE AND ORDERED this 13th day of August 2020.




                                          s/   M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




                                      Page 2 of 2
